DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 13-17, 19-22, 24-27 are allowed. 
	Renumbered claims as 1-13 for pending claims 13-17, 19-22, 24-27.
	The present invention is directed to  controlling of a network interface via a USB-connected LAN adapter. Each independent claim identifies the uniquely distinct features:
	Regarding claim 13, an information processing apparatus having a plurality of external ports which allow network adapters to be connected, the information processing apparatus comprising: 
one or more processors; and 
one or more memories configured to store instructions executable by the one or more processors to cause the information processing apparatus to: 
set an operation mode relating to using the network adapters connected to the external ports in response to a user operation received via a setting screen relating to a network; and 
control a notification for a user of information regarding connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports, 
wherein in the controlling, 
the notification is performed in a case where an operation mode of using the network adapters is set as the operation mode, and 
the notification is not performed in a case where an operation mode of using the network adapters is not set as the operation mode, and Page 2 of 13Application No. 17/336,488 Attorney Docket No. 10199033US02 (1688 CON) 
wherein the network adapter to be connected is a network adapter for providing a network communication using an Internet Protocol (IP) address.

The closest prior art, Fukunaga et al. (US 2007/0260786 A1) in view of Sakuma (US 2017/0054860 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 13, Fukunaga et al. (US 2007/0260786 A1) discloses an information processing apparatus which is capable of communicating with devices or apparatuses having both a wire interface and a wireless interface, and a control method therefor, and a program for implementing the method.
	Sakuma (US 2017/0054860 A1) discloses image forming apparatuses, management apparatuses, non-transitory computer-readable storage media each storing a load control program, and load control methods. In particular, the present invention is directed to an image forming apparatus equipped with a server function, a management apparatus, a non-transitory computer-readable storage medium storing a load control program for reducing a processing load of the server function of the image forming apparatus, and a method of reducing a processing load of the server function of the image forming apparatus.
However, Fukunaga et al. (US 2007/0260786 A1) in view of Sakuma (US 2017/0054860 A1) do not specifically disclose “set an operation mode relating to using the network adapters connected to the external ports in response to a user operation received via a setting screen relating to a network; and the notification is performed in a case where an operation mode of using the network adapters is set as the operation mode, and the notification is not performed in a case where an operation mode of using the network adapters is not set as the operation mode”. Therefore claim 13 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 13.
 	Independent claims 24 and 25 are reciting the same or similar claim limitations or features as recited in claim 13. Therefore, independent claims 24 and 25 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 13.
 	Regarding claims 14-17, 19-22, 26-27, the instant claims are dependent on allowable claim 13 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672